Citation Nr: 0819504	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic headaches. 

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic neurosis due to electrical shock (also claimed 
as post traumatic stress disorder). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 until 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2007).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, the RO must be afforded the 
opportunity to review the recently-submitted VA treatment 
records from the veteran received by the Board in September 
2007 and April 2008. 

Additional evidence has been received since the case was 
certified for appeal without a waiver.  The RO has not 
considered such evidence in compliance with Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Accordingly, the Board 
concludes that there is prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  Thus, the RO 
is requested to readjudicate the claim, considering all 
evidence of record associated with the claims file since the 
issuance of the last statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the claim 
for an increased rating for the veteran's 
service-connected post-traumatic 
headaches and post-traumatic neurosis due 
to electrical shock, considering the new 
evidence submitted since certification. 

2.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



